Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-5, 7-8, 12-18, and 20-25 are currently pending.
Claims 1-5, 7-8, 12-17, and 21-25 are allowed.

Response to Amendment
The amendment filed June 20, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed June 08, 2022 has been entered. 
Claims 18 and 20 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 102
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (US 3,774,542 A).
Regarding claim 18, Walsh teaches (Fig. 1-3, 5-6, 12-13, and 17): A sky tram (22) for an aerial sky tram system, the sky tram comprising: a compartment (Fig. 1); a truck (24) attached to a top of the compartment (Fig. 17) and configured to couple to the sky tram (22) to a cable track (10) suspended from a tower (13); a plurality of rotors (26) attached to the compartment (Fig. 1) and configured to propel the sky tram along the cable track (10) (col. 5, lines 17-20); and each rotor (26) of the plurality of rotors (26) comprises a vertically oriented vane and a horizontally oriented vane (propeller blades oriented vertically and horizontally; Fig. 17) that articulate to control a direction of thrust generated by the rotor (col. 8, lines 11-27).
The vanes of the rotor has been given its broadest reasonable interpretation and is being construed as the propeller blades (Fig. 17) of Walsh. The propeller blades articulate at least relative to the pivot 74 to control a direction of thrust generated by the rotor (col. 8, lines 11-27).

Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 3,774,542 A), in view of Xie et al. (CN 107745715 A, provided with translation).
Regarding claim 20, Walsh teaches the elements of claim 18, as stated above. Walsh does not explicitly teach that the sky tram comprises a mechanical orientation system configured to raise, lower, and roll the sky tram.
However, Xie teaches (Fig. 1-3): A sky tram (2) comprises a mechanical orientation system (8, 10-11, 13, 15) configured to raise, lower, and roll the sky tram (2)(Fig. 1-3; para. 0037, lines 15-18).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Walsh to include a mechanical orientation system configured to raise, lower, and roll the sky tram, as taught by Xie, to ensure stable operation of the sky tram and that the sky tram runs horizontally during the process of running downhill or uphill (para. 0021).
The sky tram of Xie is raised and lowered at least in the ends of the sky tram relative to the suspension guide rail (1) when the hydraulic cylinders (13, 15) are engaged (As shown in Figs. 1-3). It can also be reasonably said that the sky tram (2) rolls relative to the suspension guide rail (1) when only one of the hydraulic cylinders (13, 15) engages as shown in Figs. 2 and 3.

Allowable Subject Matter
The applicant has amended independent claim 1 to include the allowable subject matter of previous claim 9, and modified previously objected claim 12 to be an independent claim, which the examiner indicated as allowable in the previous Non-Final Rejection filed June 08, 2022. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 2-5, 7-8, and 13-17, the prior art fails to teach the prior art fails to teach the plurality of towers comprises a first tower, a second tower, and a turn tower positioned between the first and second towers; and a horizontal distance between the turn tower and the cable track is greater than a horizontal distance between the first tower and the cable track. While Walsh further teaches (Fig. 1-3): the cable track (10) comprises a curved portion (Fig. 3); the plurality of towers (13, 17) comprises a first tower (13), a second tower (13), and a turn tower (17) positioned between the first and second towers (Fig. 3), the examiner finds no obvious reason to modify Walsh’s tower configuration such that a horizontal distance between the turn tower and the cable track is greater than a horizontal distance between the first tower and the cable track, since Walsh’s cable track curves vertically instead of horizontally. Such a modification would require improper hindsight reasoning.
Regarding independent claim 12 and its dependent claims 21-25, the prior art fails to teach that the cable dampener comprises: a cable dampener body; an elastic element disposed within the cable dampener body; and wherein an end of the support cable is coupled to the elastic element and the cable dampener body is coupled to a cable track support of the cable track. While Pabst (US 7,549,377 B2) teaches (Fig. 1-2): A damper for cableway traction cables (2, 3) comprising a spring (14) that may be interpreted as the elastic element disposed within a cable dampener body (12)(Fig. 1), wherein the cable dampener body (12) is coupled to a cable track support (9) of a cable track (Fig. 1), Pabst does not teach that an end of a support cable is coupled to the elastic element. The examiner finds no obvious reason to modify the primary reference Walsh such that there is a cable dampener comprising an elastic element disposed within a cable dampener body for coupling the support cable with the cable track support of the cable track. Such a modification would require improper hindsight reasoning.

Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. 
The applicant states that claim independent claim 18 is allowable over Walsh since claim 18 has been amended to include the feature ". . . each rotor of the plurality of rotors comprises a vertically oriented vane and a horizontally oriented vane that articulate to control a direction of thrust generated by the rotor”. 
The examiner responds that Walsh teaches propeller blades (Fig. 17, oriented vertically and horizontally) that can broadly be interpreted as the claimed vanes of the plurality of rotors. The propeller blades articulate at least relative to the pivot 74 to control a direction of thrust generated by the rotor (Walsh, col. 8, lines 11-27). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617